Citation Nr: 1527451	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 through May 1969.  He died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which among other issues, denied service connection for the cause of the Veteran's death.  The appellant has perfected a timely appeal of that denial.  Original jurisdiction over this matter was transferred subsequently to VA's Pension Management Center at the RO in St. Paul, Minnesota.

The appellant testified during an April 2015 Board hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A death certificate in the claims file shows that the Veteran died in January 2010 due to respiratory failure caused by neuromuscular weakness, prolonged inflammatory state, and repair of a thoracic aneurysm.  Although the Veteran's cause of death was determined by a Minnesota state coroner, it is unclear from the death certificate as to whether a formal autopsy was performed, and if so, whether a written autopsy report is available.  Under the circumstances, VA should undertake efforts to ascertain whether an autopsy of the Veteran was performed, and if so, make efforts to obtain a copy of the autopsy report.  38 C.F.R. § 3.159(c)(1).

During the April 2015 Board hearing, the appellant testified that the Veteran was treated sometime in the mid-2000s for pneumonia by a "Dr. Nisek" at a private medical facility in Hartington, Nebraska.  A review of the claims file does not reveal records for such treatment; moreover, there is no indication in the record that VA has made any efforts to date to locate such records.  VA should also undertake such efforts.  38 C.F.R. § 3.159(c)(1).

Procedurally, while the appellant's application for death benefits was being developed, the matter was selected for special review for the possible award of retroactive benefits for certain specified disorders, pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  The Seattle RO's April 2012 rating decision denied service connection for ischemic heart disease, and accordingly, payment of retroactive benefits pursuant to Nehmer.  In the same decision, the Seattle RO also denied service connection for the cause of the Veteran's death; however consideration of that issue was limited in scope to the question of whether the Veteran died due to any one of the three presumptive conditions subject to Nehmer (i.e., ischemic heart disease, Parkinson's Disease, or B-Cell/Hairy Cell Leukemia).  The Seattle RO noted expressly that, "[s]ervice connected death due to respiratory failure due to the Veteran's service connected bronchitis, chronic asthmatic with emphysema and [gunshot wound] right lung with retained foreign body has not been decided with this decision.  The Regional Office in Nebraska will need to request a medical opinion regarding this issue."

Original jurisdiction over the matter was transferred subsequently to VA's Pension Management Center at the RO in St. Paul, Minnesota.  Consistent with the foregoing, a medical review of the claims file and opinion was obtained in August 2013 from a VA physician's assistant.  The reviewing physician's assistant opined that the Veteran's cause of death was less likely as not incurred in or caused by an in-service injury, event, or illness, including respiratory residuals associated with his in-service gunshot wound.  For rationale, the reviewing physician's assistant relied in part on her belief that the Veteran did not have significant problems with his lungs prior to September 2009 surgery to repair a thoracoabdominal aortic aneurysm.  As the reported records for treatment of pneumonia by Dr. Nisek in the mid-2000s have not been associated with the record, the reviewing physician's assistant was apparently not aware that the Veteran may have been treated recently for pneumonia.  For that reason, the physician's assistant's rationale would appear to be based on an incomplete factual basis, and for that reason, is insufficient.

Additionally, the examining physician's assistant noted that although the decision to remove the Veteran's ventilator did result in his death, he was never able to be successfully weaned off of ventilation after surgery.  No explanation was given as to the significance of the fact that the Veteran was not weaned off of ventilation, nor was any explanation given as to why that finding supports the negative opinion given.  The finding that the Veteran was unable to be weaned off of ventilation, in and of itself, would not appear to discount the possibility that service-connected respiratory residuals associated with the Veteran's in-service gunshot wound might still have caused the respiratory distress that caused the Veteran to be on ventilation in the first place.  Thus, if it is shown that the Veteran's service-connected respiratory residuals caused the respiratory distress, which in turn, caused him to be on ventilation, then given the physician assistant's opinion that the Veteran's death resulted from the decision to remove him from the ventilator, it would seem to follow logically that the Veteran's death was in fact caused by his service-connected respiratory residuals.  Thus, in the absence of any explanation as to the significance of the fact that the Veteran was never successfully weaned off ventilation, or an explanation as to why that finding supports the negative conclusion rendered, the physician's assistant's opinion and rationale are incomplete for this reason also.

In view of the foregoing deficiencies in the VA physician's assistant's August 2013 opinion and rationale, after the other ordered development has been performed, the claims file should be forwarded to appropriate VA medical staff for a new claims file review and medical opinion.  The reviewing medical staff should provide an opinion as to whether the Veteran's cause of death was related to the Veteran's service-connected residuals associated with his in-service gunshot wound of the right lung with retained foreign body, to include chronic bronchitis and asthma with emphysema.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the appellant explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for the cause of the Veteran's death. 

This letter must also inform the appellant about the information and evidence that is necessary to substantiate her claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the appellant. 

The letter must also notify the appellant that VA is undertaking efforts to obtain the Veteran's autopsy report; records from treatment received by the Veteran from Dr. Nisek in Hartington, Nebraska; and a new medical opinion to determine whether the cause of the Veteran's death was related to his service-connected residuals associated with his in-service gunshot wound of the right lung with retained foreign body, to include chronic bronchitis and asthma with emphysema.

The appellant should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for Dr. Nisek in Hartington, Nebraska and for the release of the Veteran's autopsy report from the Minnesota state coroner's office.

2.  Make efforts to obtain the Veteran's autopsy report from the Minnesota state coroner's office and the records for treatment received by the Veteran from Dr. Nisek.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Send the claims file to an appropriate VA examiner for his or her review.  After review of the claims file, the reviewing VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's service-connected residuals associated with his in-service gunshot wound of the right lung with retained foreign body, to include chronic bronchitis and asthma with emphysema, contributed materially and substantially to cause the Veteran's death.

All opinions must be accompanied by a complete explanation for all opinions rendered, to include a discussion of all relevant facts and findings that support the stated opinion.  If the VA examiner is unable to provide the opinion sought without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering such an opinion.

4.  After completion of the above development, the appellant's claim for service connection for the cause of the Veteran's death should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




